Citation Nr: 1431780	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to service-connected residuals of left tibia and fibula fractures.

2.  Entitlement to service connection for a low back disability, including as secondary to service-connected residuals of left tibia and fibula fractures.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of left tibia and fibula fractures.


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board previously remanded the Veteran's claims for additional development in May 2012.

The Veteran testified before a Decision Review Officer (DRO) during a February 2009 hearing.  A transcript is associated with the record.  

The Veteran requested Board hearings in his October 2009 and October 2010 substantive appeals.  He, however, cancelled his requests through his representative in a January 2011 letter; therefore, the requests are deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in a December 2004 rating decision.  

The Board has reviewed the physical and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

The Veteran contends that he has a right knee disability and a low back disability due to altering his gait because of residuals of left tibia and fibula fractures in service.  See Transcript of Record at 1; April 2011 Appellate Brief at 7.  VA treatment records from August 2012 and August 2013 contain reports of callouses on the Veteran's left foot.  Further, the July 2012 VA examiner failed to provide adequate opinions regarding any right knee or low back disability.

Regarding any residuals of left distal tibia and fibula fractures, it is unclear which of the Veteran's symptoms, including a torn ligament or left leg numbness or tingling, is a residual of the Veteran's left tibia and fibula fractures.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, The Orthopaedic Center, Dr. Mills, Aspen Medical Imaging, St. Francis Hospital, and Mission Street Medical Clinic, dated since January 2010, and from Baptist Memorial Hospital, dated since February 1977.  

2. Then, schedule the Veteran for an examination with an appropriate examiner regarding the current severity of any residuals of left tibia and fibula fractures.  Provide the examiner with the claims file, including any evidence in Virtual VA or VBMS not already of record.  The examiner should review the evidence, perform any necessary tests, and report any functional impairment in detail.
The examiner MUST specify which of the Veteran's symptoms present since November 2005, including a torn left knee ligament and numbness and tingling, are residuals of his left distal tibia and fibula fracture.

If the examiner finds the Veteran has recurrent left knee subluxation or lateral instability, the examiner should indicate whether it is severe, moderate, or slight.

If the examiner finds the Veteran has an issue with the semilunar cartilage of the left knee, the examiner should indicate whether it is dislocated or accompanied by frequent episodes of locking, pain, and effusion into the joint.

If the examiner finds the Veteran has impairment of the tibia and fibula, the examiner should indicate whether there is nonunion with loose motion, requiring a brace, or malunion with marked, moderate, or slight knee or ankle disability.

If the examiner finds there is limited ankle motion, the examiner should indicate whether it is marked or moderate.  If the examiner finds there is malunion of the os calcis or astragalus, the examiner should indicate wither there is marked or moderate deformity.

3. Then, after the residuals of the Veteran's left distal tibia and fibula fractures are identified, obtain an addendum opinion from the July 2012 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any right knee and low back disabilities.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file. 

The examiner MUST provide clear opinions regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's November 2006 claim, including any ligament or meniscus injury, is etiologically related to his active service, to include being hit by a motor vehicle while walking in February 1977;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's November 2006 claim, including any ligament or meniscus injury, is proximately due to the Veteran's service-connected residuals of left distal tibia and fibula fractures; 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee disability present at any point after the Veteran's November 2006 claim, including any ligament or meniscus injury, is chronically aggravated (worsened beyond its natural progression) by the Veteran's service-connected residuals of left distal tibia and fibula fractures.

In addition, the examiner MUST provide clear opinions regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any low back disability present at any point after the Veteran's November 2006 claim is etiologically related to his active service, to include being hit by a motor vehicle while walking in February 1977, and falling on his mid back in February 1978;

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any low back disability present at any point after the Veteran's November 2006 claim is proximately due to the Veteran's service-connected residuals of left distal tibia and fibula fractures; 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any low back disability present at any point after the Veteran's November 2006 claim is chronically aggravated (worsened beyond its natural progression) by the Veteran's service-connected residuals of left distal tibia and fibula fractures.

Please provide the basis for any diagnoses and a complete medical rationale for any opinions.  If medical literature is used, please provide a citation.

Any opinions MUST consider the Veteran's reports regarding the onset and duration of his symptoms; his report during his February 2009 DRO hearing that in February 1977 he was told he had a right leg hairline fracture; and his reports in August 2012 and August 2013 VA treatment records of callouses on his left foot.

The examiner MUST also consider a November 2008 letter, wherein private chiropractor Dr. Mills opined that the Veteran's right knee symptoms were due to his left distal tibia and fibula fractures.

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



